Citation Nr: 1000510	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  09-38 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder to include posttraumatic stress 
disorder (PTSD), depression and generalized anxiety disorder.  

2.  Entitlement to service connection for basal cell 
carcinoma.  




REPRESENTATION

Veteran represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to 
January 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the RO.  

These matters were most recently before the Board in April 
2008, when the case was remanded to the RO (via the Appeals 
Management Center (AMC), in Washington, D.C.) for development 
as required by Manlincon v. West, 12 Vet. App. 238 (1999).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of service connection for basal cell carcinoma is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran is shown to have credibly identified several 
stressful events that as likely as not happened during his 
service in the Pacific during World War II.  

3.  The currently demonstrated PTSD with depression and 
anxiety is shown to be due to the identified stressors of the 
Veteran's period of active duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD with depression and anxiety is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in April 2005, October 2005, 
February 2006, March 2006, June 2006, March 2008 and May 
2008, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  

Additionally, the March 2006, March 2008 and May 2008 notice 
letters informed the Veteran as to disability ratings and 
effective dates.  As noted above, the claim was readjudicated 
via an SSOC issued in November 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes limited 
service personnel and treatment records, along with VA and 
private treatment records.  

Significantly, the Board notes that some of the Veteran's 
service personnel records are unavailable for review.  

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  

Here, in an August 2005 response to the RO's request for the 
Veteran's service personnel records, the National Personnel 
Records Center (NPRC) indicated that only extracts of service 
personnel records were available due to possible destruction 
in a fire at the NPRC in 1973.  

Further, a request made to the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR) to research 
historical reports in an attempt to confirm the Veteran's 
claimed stressor incidents, which was accomplished in a June 
2007 report.  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claims.  

Also of record and considered in connection with the appeal 
is the Veterans hearing testimony along with various written 
statements submitted by the Veteran and his representative.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that his current diagnosis of PTSD is the 
result of various in-service stressors while serving in the 
Pacific during World War II.  This assertion is supported by 
the Veteran's hearing testimony.  

The Veteran has reliably described a number of stressor 
incidents while serving with the Head Quarters Squadron, 55th 
Air Depot Group, 29th Air Force, Harmon Field Guam and on 
board a ship.   He alleges witnessing various members of his 
unit, one of whom was a friend, get wounded by sniper fire, 
being exposed to sniper fire himself, witnessing two bomber 
planes explode upon take off at an airfield in Guam in the 
summer of 1945, encountering the survivors of the plane 
explosions in the hospital days later, and experiencing a 
typhoon that generated over 30 foot waves while on a ship.  
In support of his contentions, the Veteran submitted internet 
research regarding the typhoon and general information on 
Guam, in April 2007.  

Of preliminary importance, as noted, some of the Veteran's 
service personnel records are not available due to possible 
destruction in a fire at the NPRC in 1973.  

The Board notes that where the service records have been lost 
or destroyed, VA has a "heightened" duty to more carefully 
explain the reasons and bases of its decision and to 
seriously consider applying the benefit-of-the-doubt 
doctrine.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); see 
Cromer v. Nicholson, 19 Vet. App. 215, 217-8 (2005).  

Further, where the service records were destroyed, the 
Veteran is competent to report about factual matters about 
which he had firsthand knowledge, including experiencing pain 
during service, reporting to sick call, and undergoing 
treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The available service personnel records, including his DD 
Form 214, confirm that he performed 1 year, 6 months and 23 
days of foreign service in the Pacific and that his military 
occupational specialty (MOS) was truck driver, light.  

Furthermore, the Veteran was awarded the following medals and 
campaign ribbons for his service: the Good Conduct Medal, 
American Theater Ribbon, Asiatic Pacific Theater Ribbon, 
Meritorious Unit Award, Meritorious Service Unit Badge, World 
War II Victory Ribbon and one Battle Star.  

These decorations, in the Board's opinion, serve to show that 
the Veteran served under combat conditions in the Pacific 
during World War II and are consistent with stressor events 
identified by him in this case.  

Thus, on this record, his credible statements about the in-
service stressors or events are sufficient to establish that 
they occurred as described; as such, his stressor information 
is corroborated by credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 142.  

After carefully reviewing the entire record, the Board finds 
the evidence to be in relative equipoise in showing that the 
Veteran suffers from PTSD with depression and anxiety that as 
likely as not is due to the stressor events identified by the 
Veteran as happening during his period of active service in 
World War II.  

Notably, in a VA depression screening, dated in March 1999, 
the Veteran was negative for any complaint of or treatment 
for mental health issues; however, the Veteran did 
acknowledge that a terrible experience happened to him.  
Further, a VA treatment report of the same month indicated 
that he experienced insomnia.  In August 1999, he was 
diagnosed with anxiety.  

The Board notes that VA and private treatment records, from 
May 2005 to September 2009, show diagnoses of and treatment 
for PTSD, depression not otherwise specified, memory loss, 
sleep disturbance, and generalized anxiety disorder.  
Further, in several records, the practitioner related the 
diagnosis of PTSD to the Veteran's experiences in World War 
II.  

In particular, Vet Center reports, dated in May 2005 and 
January 2009, collectively provide a clinical impression of 
chronic PTSD symptomatology.  

The May 2005 report by a licensed social worker and 
readjustment counselor therapist, reflects a reported history 
and findings of moderately severe to severe symptoms of 
anxiety, depression, flashbacks, intrusive thoughts, 
occasional nightmares, hypervigilance, difficulty in 
maintaining effective social relationships, avoidance of 
crowds, speech retarded in pace, affective experience and 
display permanently blunted, reserved mood, impaired impulse 
control, avoidance, mistrust, suspiciousness, poor memory, 
poor concentration, and difficulty controlling angry 
outbursts.  

The practitioner diagnosed the Veteran with PTSD, generalized 
anxiety disorder, and depression.  

The January 2009 report by a different licensed social worker 
and readjustment counselor therapist, shows similar findings 
of symptoms of PTSD, generalized anxiety disorder, and 
depression reported in the May 2005 evaluation.  The 
practitioner noted that the Veteran's PTSD symptoms have 
deteriorated significantly since his last clinical update.  

The practitioner indicated that the Veteran's diagnosis 
basically remains unchanged since his last clinical summary, 
and that his functioning has grown increasingly worse.  

The Board has considered heavily the Veteran's recent hearing 
testimony as presenting credible information that serves to 
confirm that he experienced the identified stressors during 
service.  

Thus, by extending the benefit of the doubt to the Veteran, 
the currently diagnosed PTSD with depression and anxiety is 
found to be due to the identified stressor that as likely as 
not happened during his period of active service in World War 
II.  



ORDER

Service connection for PTSD, depression and generalized 
anxiety disorder is granted.  



REMAND

The Veteran contends that he currently suffers from basal 
cell carcinoma as the result of extended sub exposure while 
in service.  In particular, he notes suffering from second 
and third degree sunburns while on a shooting range.  

As noted, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In the present case, a service treatment record, dated in 
July 1943, indicates treatment for 1st degree sunburn to the 
chest and upper abdomen, and 2nd degree sunburn to the back.  

The physician noted that the sunburn was accidentally 
incurred while the Veteran was on authorized pass while 
swimming in Lake Pontchartrain, New Orleans, Louisiana.  

Significantly, private treatment reports reflect that in July 
1987 the Veteran was first diagnosed with basal cell 
carcinoma.  Since that time, he has had several additional 
tumors removed from various sites on his face by surgical 
procedure, to include in September 1987, and March 2005.  
Most recently, a biopsy performed on November 2007, revealed 
diagnoses of actinic keratosis and basal cell carcinoma.  

Significantly, a VA dermatology examination has not yet been 
afforded in this case.  Although service treatment records 
only show one instance of treatment for sun damage to the 
skin, the Board finds it necessary to provide the Veteran 
with a medical examination to determine the nature and 
etiology of any current basal cell carcinoma or other skin 
pathology.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court is applicable to 
this appeal.  Specifically, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claim, and 
that failure to do so may result in an adverse decision.  

Identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim on appeal.  The RO's adjudication of 
the claim should include consideration of all evidence added 
to the record since the RO's last adjudication of the claim.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

Accordingly, this remaining matter is REMANDED to the RI for 
the following action:

1.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the Veteran, as well as copies of all 
records of treatment, identified by the 
Veteran, from other medical providers not 
already of record.  If the RO is unable 
to obtain any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request that they submit the 
outstanding evidence.  

2.  The RO should schedule the Veteran 
for a VA dermatology examination to 
determine the nature and etiology of any 
skin pathology found, to include basal 
cell carcinoma, and to provide an opinion 
as to a possible relationship to active 
service.  

The Veteran's claims file must be 
reviewed by the examiner.  Attention is 
directed to the service treatment record, 
dated in July 1943, showing diagnoses of 
1st and 2nd degree sunburns.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  If any skin pathology, to 
include basal cell carcinoma, is found, 
the examiner should provide an opinion on 
whether it is at least as likely as not 
(a 50 percent or more probability) that 
such skin disorder had its onset in 
service or is otherwise related to 
service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  If the Veteran fails, without good 
cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claim of service connection for basal 
cell carcinoma in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished with 
an SSOC and provided an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


